Citation Nr: 9902923	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-46 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to October 
1972.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from a March 1994 rating decision of the 
RO.  

In January 1997, the Board determined that the veteran had 
submitted new and material evidence.  The claim was reopened 
and remanded for additional development and initial 
consideration of the merits by the RO.  

In April 1998, the Board remanded the case again for 
additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is not shown to have had combat with the 
enemy in connection with his military service in the Republic 
of Vietnam.  

3.  A corroborated stressor related to the veterans service 
in the Republic of Vietnam or other verifiable event during 
his period of active duty is not shown so as to support a 
clear diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents implicitly 
described by the veteran, which are presumed credible for 
determining well groundedness.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the veterans claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).


Factual Background

A careful review of the veterans service medical records, 
including the report of his separation examination dated in 
March 1972, does not show any complaints, findings or 
diagnoses referable to an acquired psychiatric disorder.  

The service personnel records reflect that the veteran served 
in the Republic of Vietnam.  The service records show that 
his military occupational specialty (MOS) was that of a 
carpentry engineer.  

A VA hospital summary, reflecting treatment from March 2 to 
April 13, 1981, shows that the veteran was admitted 
voluntarily with complaints of tension and potential loss of 
control.  The veteran reported a lifelong history of tension 
and restlessness.  It was noted that the veteran had been 
hospitalized in July 1974 with a diagnosis of passive-
aggressive personality with paranoid and schizoid features.  
At admission, the veteran underwent a mental status 
examination, which resulted in a diagnosis of antisocial 
personality disorder.  When he was discharged from the VA 
facility in April 1981, however, the diagnosis was amended to 
reflect no Axis I diagnoses and Axis II diagnoses of 
cyclothymic disorder and impulsive personality disorder.  

In January 1982, the veteran filed a claim for Delayed 
stress resulting from his service in Vietnam.  VA treatment 
notes dated in January 1982 show that the veteran was 
admitted to a VA facility after having been ordered to seek 
treatment by a court of law.  At that time, the veteran 
expressed a need for help in controlling his anger.  It was 
noted that the veteran demonstrated an explosive personality 
problem related to substance abuse.  Although the hospital 
summary report does not reflect an Axis I diagnosis, the 
reporting physician assigned an Axis II diagnosis of 
antisocial personality disorder with antisocial behavior.  

In October 1982, the veteran submitted another claim seeking 
service connection for delayed stress related to his Vietnam 
service.  A VA hospital summary, reflected inpatient 
treatment from October to November 1982.  Again, there was no 
Axis I diagnosis at the conclusion of the veterans 
hospitalization in November 1982, and the Axis II diagnosis 
was that of antisocial personality and explosive behavior.  

The medical records from the Mental Health Services Center of 
the New River Valley were received in July 1993.  The veteran 
was seen by a psychologist at the facility in March 1980.  
During his interview, the veteran acknowledged that he had 
always experienced problems with his nerves and that he had 
been seen at psychiatric clinics since the age of nine or ten 
years.  He indicated that his psychiatric problems seemed to 
increase during his period of service in Vietnam.  In a 
letter dated in February 1993, the veterans treating 
psychologist noted that the veteran was eligible to 
participate in the facilitys counseling program for veterans 
suffering from PTSD.  When the veteran was evaluated in 
February 1983, he presented with multiple complaints, 
including anxiety and nervousness.  It was noted that the 
veteran exhibited signs of PTSD, including recurrent, 
intrusive recollections of Vietnam, nightmares, sleep 
disturbance and hyperalertness.  The Axis I diagnosis was 
that of PTSD, chronic, delayed.  

Progress notes dated in June 1983 show that the veteran 
continued to exhibit signs of PTSD.  Following evaluation in 
January 1984, the veteran was diagnosed as having chronic, 
delayed PTSD.  In December 1984, the veteran underwent an 
evaluation which resulted in an Axis I diagnosis of chronic, 
delayed PTSD.  These records also show that at a November 
1986 evaluation, the veteran complained of combat-related 
nightmares.  The diagnosis was that of chronic delayed PTSD.  
Progress notes dated in December 1986 reflect a counselors 
uncertainty as to whether PTSD was the correct diagnosis, in 
light of the veterans acknowledgment that he did not lose 
any friends in Vietnam and could not remember being 
frightened by the experience.  The veteran, however, did 
report that he pulled guard duty occasionally and was exposed 
to mortar fire, episodes which changed him.  

A May 1992 report notes that the veteran reported that he 
served in Vietnam from October 1969 to October 1970 and that 
he was stationed at Long Benh.  During his interview, the 
veteran acknowledged that he did not see much action while 
stationed in Vietnam but was exposed to enemy shelling on 
more than one occasion.  The diagnostic impression was that 
of possible PTSD versus generalized anxiety disorder.  The 
records show that the veteran was admitted to the Roanoke 
Memorial Hospital in October 1992, at which time the 
admitting physician, noting his diagnostic impressions, 
reported the veterans history of PTSD.  During the 
hospitalization, the veteran underwent psychological 
evaluation.  He indicated that he had experienced violent 
nightmares related to his service in Vietnam.  In rendering 
his diagnostic impressions, the examiner noted the veterans 
history of PTSD.  In a letter dated in December 1992, a 
counselor associated with the facility noted, among other 
things, that the veteran suffered post-traumatic stress 
resulting from his tour of military duty in Viet Nam.  

Received in August 1993 was a discharge summary report, 
reflecting the veterans hospitalization at the Roanoke 
Memorial Hospitals in June 1993.  The report shows multiple 
discharge diagnoses, including that of PTSD.  

A June 1993 psychological assessment from Roanoke Memorial 
Hospitals notes that the veteran recalled coming under 
sniper, rocket and mortar attack.  He also described 
experiencing constant fear of the approaching enemy forces.  
He also recalled being at a hospital and seeing a friend who 
had been severely wounded.  The veteran described his 
stressors as having to perform guard duty nightly for a 
period of several months and being at the hospital when his 
severely wounded friend was brought in.  The veteran 
reportedly scored 138 on the Mississippi Scale for Combat 
Related PTSD, with the average score for PTSD patients being 
107.  According to the reporting clinical psychologist, a 
score above 107 correctly classified 90 percent of patients 
as PTSD or non-PTSD.  The veterans score of 23 on the Combat 
Exposure Scale was noted to be at the upper end of the 
moderate range.  The examiner concluded that the veterans 
scores on all the tests were not inconsistent with a 
diagnosis of PTSD.  The examiner cautioned, however, that the 
diagnosis should not be made solely on the basis of the 
assessment, and that focused trauma therapy would allow a 
therapist to gain additional information about the veterans 
time in Vietnam and the specific stressors he experienced.  

In November 1993, the RO wrote to the veteran, requesting a 
complete description of the specific traumatic incidents 
which produced the stress that resulted in his claimed PTSD.  
The veteran did not respond to the ROs request for 
information.

The veteran and his wife appeared and presented testimony at 
a hearing at the RO in March 1995.  During the hearing, the 
veteran testified that he pulled bunker guard duty in Vietnam 
for four to five months.  The veteran, who denied receiving 
the Combat Infantrymans Badge or being wounded during combat 
service, testified that he experiences flashbacks involving 
scenes of the jungle from his bunker.  The veteran also 
recalled coming under sniper and mortar attack while serving 
in Vietnam.  He testified that he witnessed an injured 
friend.  

In May 1994, the veteran was treated at the Saint Albans 
Psychiatric Hospital and Southwestern Virginia Mental Health 
Institute.  As shown by the Saint Albans Psychiatric Hospital 
records, the veteran, who reported that he experienced 
flashbacks related to his Vietnam service, presented with 
suicidal ideation.  

Also received in support of the veterans claim were VA 
treatment records dated from 1994 through 1997.  These 
records reflect the veterans continuing complaints of 
psychiatric symptoms as well as diagnoses by VA physicians of 
PTSD.  

In May 1998, the RO wrote to the veteran again requesting a 
complete description of the specific traumatic incidents 
which produced the stress that resulted in his claimed PTSD.  
Once again, the veteran did not respond to the ROs request 
for information.  


Analysis

The Vietnam era is the period from February 28, 1961, to May 
7, 1975, in the case of a veteran who served in the Republic 
of Vietnam during that period, and from August 5, 1964, to 
May 7, 1975, in all other cases.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
in-service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Veterans Appeals (Court), citing 38 C.F.R. 
§ 3.304(f), discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. at 138.  

Regarding these elements, the Board notes that the record 
does contain diagnoses of PTSD (element 1) and the diagnoses 
are based generally on his Vietnam servicethe claimed in-
service stressor (element 3).  Concerning the second element, 
however, the Board first notes that the veteran did not 
receive any awards or decorations for valor, combat 
experience or combat injuries; nor is there any other 
evidence of record that the veteran served in combat.  The 
veterans MOS was that of carpentry engineer.  He alleged 
that he had guard duty and was exposed to enemy mortar fire; 
however, there is no evidence corroborating that allegation.  
The RO attempted to obtain specific information from the 
veteran concerning any combat activity, but the veteran did 
not respond.  The Board finds that the preponderance of the 
evidence is against any implicit claim of combat service.  

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veterans lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veterans testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d),(f); Manual M21-1, Part VI,  7.46(e)-
(f); West v. Brown, 7 Vet. App. 70 (1994).  Thus, it is 
necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors to satisfy 
the stressor requirement.  

The Board would emphasize that it is not bound to accept 
either the veterans uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Although the current evidentiary record shows that PTSD has 
been diagnosed (as have other psychiatric disorders, 
including major depression and generalized anxiety disorder), 
the question of whether a specific event reported by the 
veteran as a stressor is valid is a question of fact for the 
Board to decide, involving as it does factors which are 
historical.  Although health professionals may have accepted 
the veterans account of his experiences during service, VA 
is not required to do the same, charged as it is with the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Except 
for the veterans uncorroborated statements, there is no 
credible evidence to verify that the veteran experienced any 
stressors in service.  In the absence of credible evidence 
corroborating the veterans alleged stressors, the Board 
finds that the preponderance of the evidence is against the 
claimed in-service stressor.  

As noted, except for the veterans uncorroborated statements, 
there is no evidence that the veteran experienced any of the 
stressors he alleges.  In addition, given the veterans own 
failure to cooperate in corroborating these alleged stressors 
as requested by the RO, the Board finds that the 
preponderance of the evidence is against the veterans claim.  

To summarize, the Board finds that the evidence does not 
serve to establish that the veteran had experienced a 
stressor on which a clear diagnosis of PTSD can be based.  
There is no credible evidence supporting the veterans 
assertions; thus, the second requisite element for 
eligibility for service connection for PTSD, as discussed in 
Cohen v. Brown, and as required by 38 C.F.R. § 3.304(f), has 
not been met.  

Finally, the veterans representative has requested that the 
Board remand the case because it was unclear why the 
veteran failed to comply with the ROs request for 
additional information.  Specifically, the representative 
requested that the RO make an additional attempt . . . via 
telephone to contact the veteran and determine his 
willingness to supply the requested information.  It is 
apparent to the Board that the veterans own representative 
has had no contact with him.  Either the representative has 
not attempted to contact the veteran to ascertain whether he 
is willing to supply the requested information, or any such 
attempts were unsuccessful.  In either event, the veteran was 
contacted by letter twiceonce each in November 1993 and 
again in May 1998.  He did not respond to either letter.  
Given the veterans failure to submit specific information 
necessary to substantiate his alleged stressors, the Board is 
of the opinion that any further development of the record in 
this regard would serve no useful purpose.  It is the 
decision of the Board that the preponderance of the evidence 
of record is against the veterans claim of service 
connection for PTSD.  


ORDER

Service connection for claimed PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
